Citation Nr: 1450925	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from November 1989 to November 1993, November 2003 to April 2004, and January 2005 to February 2005.  The Veteran also had additional duty in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2014 at which time the Board found that the issue had been raised by the record and was intertwined with the issue of headaches that was before the Board at that time.  

In September 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

While the case was undergoing development, service connection was granted for headaches, a respiratory disorder, and as discussed below, a post-concussive syndrome.  That represents a complete grant as to those issues.


FINDING OF FACT

There is no issue or controversy currently before the Board as service connection has been established for post-concussive syndrome which is a complex disorder resulting from a traumatic brain injury and including any manifestations thereof.


CONCLUSION OF LAW

The appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  

By rating decision dated in July 2014, service connection was established for post-concussive syndrome.  The Mayo Clinic notes that a concussion is a mild traumatic brain injury, usually occurring after a blow to the head and that post-concussion syndrome is a complex disorder in which various symptoms - such as headaches and dizziness - last for weeks and sometimes months after the injury that caused the concussion.  U.S. Department of Health and Human Services Centers for Disease Control and Prevention acknowledge that the term mild traumatic brain injury is used interchangeably with the term concussion, that mild traumatic brain injury is caused by a blow or jolt to the head that disrupts the function of the brain, and that symptoms or deficits that continue beyond three months may be a sign of post-concussion syndrome.

It is noted that the RO granted service connection for post-concussive syndrome secondary to in-service trauma.  The rating action that granted the benefit essentially notes that this is a complete grant as to that issue, and proposes a rating under the code for traumatic brain injury.  While attempting to draw a distinction between the residuals of a traumatic brain injury, as not shown, and the post-concussive syndrome, there is, given the facts of this case, no essential difference.  Thus, the grant made essentially resolves this appeal.

Thus, the Board finds that the grant of service connection for post-concussive syndrome is essentially a grant for service connection for residuals of a traumatic brain injury.  

As such, there is no "controversy" or "issue" currently before the Board as the claim for service connection for residuals of a concussion, diagnosed as post-concussive syndrome, as been resolved entirely in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  Consequently, the current appeal must be dismissed.  38 U.S.C.A. § 7105 (West 1991).


ORDER

In view of the grant of service connection for post-concussive syndrome, the appeal as to this issues is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



